Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see 11, filed 08/24/2022, with respect to Claim Objections and Specification have been fully considered and are persuasive pursuant amendments.  The claim objections and Specification objection been withdrawn. 
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive. 	
Regarding Applicant’s arguments regarding double patenting, Applicant claims the present application specifies “a second cryocooler in the third isobaric process”.  However application 17/083091 states on line 15-18 “a storage tank which is connected to the first cryocooler and the second cryocoolers…the third isobaric process connects the isenthalpic process and the second isothermal process”.  The second cryocoolers are the third isobaric process. The nonstatutory double patenting rejection is proper.
Regarding Applicant’s arguments regarding 35 USC 112 rejections, for claim 1 on page 11, Applicant claims that the amendment “the third isobaric process occurs between the isenthalpic process and the second isothermal process”, yet follows it with “the third isobaric process connects…”. How does the third isobaric process connect the isenthalpic process and the second isothermal process from the previous rejection was not clarified.  The limitation will still be interpreted as the third isobaric process occurs between the isenthalpic process and the second isothermal process.
Applicant further argues that “claim 1 is sufficiently clear to satisfy the requirements of 35 USC 112(b)” regarding it being unclear how a third isobaric process can exist if a second isobaric process is not claimed.  Examiner disagrees. If a third isobaric process a second isobaric process must be described, as there cannot be a third process without a second.
Regarding claim 2 arguments on page 12, Applicant claims amendment referring limitation of “while maintaining the highest temperature in the diagram when the first isothermal process is performed” to a Linde-Hampson cycle diagram, is sufficient in explaining how this process is maintained.  A Linde-Hampson cycle diagram does not disclose the details of the process, merely the state the process is in.
Remaining arguments in regards to 35 USC 112(b) have been fully considered and are persuasive pursuant amendments.  The specified claims in the Applicant’s arguments in regards to 35 USC 112(b) rejections been withdrawn.
Applicant's arguments filed 08/24/2022 with respect to prior art rejections have been fully considered but they are not persuasive. On page 18, Applicant argues that Cole does not teach an isobaric process, as Fig. 2 shows a turboexpander 64.  However, Fig. 2 is a separate embodiment(Cole page 3, Fig. 1 is one embodiment and Fig. 2 is another embodiment) also Cole states cooling zone 70 may be a single, cascade or multi component closed loop refrigeration system that cools one or more heat exchange stages (Cole page 7 line11-12).  Applicant argues that Kim cannot be used to teach the use of cryocoolers because the cryocoolers of Kim are used in small-scale liquefaction system.  However, Kim is teaching a known element (cryocooler heat exchanger) and the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).  Cole teaches the use of a cooling system connected to a tank that temporarily stores gas, Kim teaches that a cryocooler can be substituted as a heat exchanger, both teachings are used to modify Gaumer’s separator tank 38. The combination of Cole and Kim modifies Gaumer to meet the limitations of claim 1.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “Linde-Hampson cycle diagram” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Specification para [0032] explicitly states the Figure in Fig.3 is a Linde-Thomson cycle. Fig. 3 is also not labeled.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-9, 12-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/083091 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, 17/083091 teaches a hydrogen liquefaction apparatus for liquefying gaseous hydrogen in a liquefaction system (claim 1 line 3), which is configured to perform the first isothermal process (claim 1 line 3-4), the first isobaric process (claim 1 line 4), the isenthalpic process (claim 1 line 4), the second 5isothermal process (claim 1 line 4-5), and the second isobaric process in the Linde-Hampson cycle diagram of temperature T and entropy S (claim 1 line 5-6), comprising: 
a compressor located on a hydrogen flow path to perform the first isothermal process (claim 1 line 7); 
a precooler, a heat exchanger, and a first cryocooler which are connected to the compressor on the hydrogen flow path in this order to perform the first isobaric process (claim 1 line 8-9); 
10a Joule-Thomson valve connected to the first cryocooler on the hydrogen flow path to perform the isenthalpic process (claim 1 line 10-11); 
a storage tank connected to the Joule-Thomson valve on the hydrogen flow path to perform the second isothermal process (claim 1 line 15-16);
and second cryocoolers which are connected to the storage tank on the hydrogen flow path to 15perform the third isobaric process between the isenthalpic process and the second isothermal process(claim 1 lines 15-18), 
wherein the third isobaric process occurs between the isenthalpic process and the second isothermal process(claim 1 line 15-18), third isobaric process connects the isenthalpic process and the second isothermal process therebetween in the diagram of temperature T and entropy S (claim 1 line 15-18).
Claim 2 is rejected over claim 2.
Claim 3 is rejected over claim 3.
Claim 4 is rejected over claim 4.
Claim 5 is rejected over claim 5.
Claim 6 is rejected over claim 6.
Claim 7 is rejected over claim 7.
Claim 8 is rejected over claim 8.
Claim 9 is rejected over claim 11.
Claim 12 is rejected over claim 12.
Claim 13 is rejected over claim 13.
Claim 14 is rejected over claim 14.
Claim 15 is rejected over claim 15.
Claim 16 is rejected over claim 16.
Claim 17 is rejected over claim 17.
Claim 18 is rejected over claim 18.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the third isobaric process”.  There is insufficient antecedent basis for this limitation in the claim. The limitation will be interpreted as “a third isobaric process”.
Claim 1 recites, “perform the third isobaric process between the isenthalpic process and the second isothermal process, wherein the third isobaric process occurs between the isenthalpic process and the second isothermal process, and the third isobaric process connects the isenthalpic process and the second isothermal process therebetween in the diagram of Temperature T and Entropy S”. How does the third isobaric process connect the isenthalpic process and the second isothermal process? It is unclear as to what the applicant is referring to.  Since the metes and bounds of the limitation cannot be ascertained the claim is indefinite.  Examiner notes: MPEP 2173.05(s) states reference to a specific figure of table “is permitted only in exceptional circumstances where there is no practical way to define in words and where it is more concise to incorporate by reference…”.  For examination purposes, the limitation will be interpreted as “perform the third isobaric process between the isenthalpic process and the second isothermal process, wherein the third isobaric process occurs between the isenthalpic process and the second isothermal process”. 
Claim 1 recites, “the third isobaric process”.  The third isobaric process indicates there is a second isobaric process, however, there is no second isobaric process present.  Since the metes and bounds of the limitation cannot be ascertained the claim is indefinite.
Claims 2-16 are rejected as being dependent on independent claim 1.
Claim 2 recites, “the Linde-Hampson cycle diagram of the liquefaction system”. There is no antecedent basis for this limitation in the claim.  It is also unclear if this is the same as the “Linde-Hampson cycle diagram of temperature T and entropy S”.  Since the metes and bounds cannot be ascertained the claim is indefinite. For examination purposes the claim will be interpreted as the Linde-Hampson cycle diagram of temperature T and entropy S.
Claim 2 recites, “while maintaining the highest temperature in the Linde-Hampson cycle diagram of the liquefaction system when the first isothermal process is performed”  it is unclear how the temperature is maintained or what the limitation is.  For examination purposes the claim will be interpreted as the circulating gaseous hydrogen has a temperature that is the highest temperature within the liquefaction system.  Examiner notes: MPEP 2173.05(s) states reference to a specific figure of table “is permitted only in exceptional circumstances where there is no practical way to define in words and where it is more concise to incorporate reference…”.  
Examiner notes, “the Linde-Hampson cycle diagram” of the claims does not add any limitations to the claim and is unnecessary.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 7, 9, 11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gaumer et al. (US 4765813, hereafter Gaumer, previously cited) in view of Kim (US 2017/0205140, previously cited), and Cole et al. (WO 0023164, hereafter Cole, previously cited).
Regarding claim 1, Gaumer teaches a hydrogen liquefaction apparatus for liquefying gaseous hydrogen in a liquefaction system(col 2 line 4) , which is configured to perform a first isothermal process (Fig. 1, reciprocating compressor 12), a first isobaric process (Fig. 1, stream 16 passing heat exchanger 18), a isenthalpic process (Fig. 1, J-T valve, Col 7 line 57-59, dense fluid expander 34 is replaced by a J-T valve)  a second 5isothermal process (Fig. 1, convert-separator 38) , and a second isobaric process (Fig. 1, stream 42 passing through heat exchanger 30)  in a Linde-Hampson cycle diagram of temperature T and entropy S, comprising: 
a compressor located on a hydrogen flow path to perform the first isothermal process (Fig. 1, reciprocating compressor 12, streams 10 to 14); 
a precooler (Fig. 1, heat exchanger 18), a heat exchanger (Fig. 1, heat exchanger 26), which are connected to the compressor on the hydrogen flow to perform the first isobaric process (the heat exchangers are connected to the compressor via streams 16, 20, 24, 28); 
10a Joule-Thomson valve on the hydrogen flow path to perform the isenthalpic process (Fig. 1,  dense fluid expander 34, Col 7 line 57-59,  instead of a dense fluid expander a J-T valve may be used);
 a storage tank connected to the Joule-Thomson valve on the hydrogen flow path to perform the second isothermal process (Fig. 1, converter-separator 38);
Gaumer does not teach a precooler, a heat exchanger and a first cryocooler in this order to perform the first isobaric process.
However, Kim teaches the use of a first cryocooler to perform the first isobaric process (Fig. 1,  Cryocooler, cryocoolers used to cool gaseous stream GH2 to liquefied hydrogen LH2).
Therefore, in view of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gaumer’s heat exchanger with a first cryocooler (heat exchanger 30). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).  As modified, Gaumer’s hydrogen liquefaction process has a precooler (Fig. 1, heat exchanger 18), a heat exchanger (Fig. 1, heat exchanger 26), and a first cryocooler (Fig. 1, heat exchanger 30) and a Joule-Thomson valve connected to the first cryocooler on the hydrogen flow path to perform the isenthalpic process.
	Gaumer as modified above does not teach second cooling system which are connected to the storage tank on the hydrogen flow path to perform the third isobaric process between the isenthalpic process and the second isothermal process.
However, Cole et al. teaches a cooling zone (Fig. 1, cooling zone 70, pg. 7 line 1-20 the cooling zone can comprise of any conventional cooling system, optimal cooling system for cooling zone 70 can be determined by taking into account flow rate of vapor stream, its composition, and the refrigeration needs of the separation column) attached to a separation column.
Therefore, in view of Cole wherein an overhead stream of a separator is cooled, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gaumer as modified above’s storage tank with second cooling system which are connected to the storage tank on the hydrogen flow path to perform the third isobaric process between the isenthalpic process and the second isothermal process wherein a part of the gaseous stream in the storage tank is refluxed and further cooled contributing to increased liquefaction within the storage tank(pg. 7, line 6-9).  
Gaumer as modified above does not explicitly teach second cryocoolers which are connected to the storage tank on the hydrogen flow path to perform the third isobaric process between the isenthalpic process and the second isothermal process.
However, Kim teaches the use of two cryocooler (Fig. 2, cryocoolers, to cool hydrogen stream GH2 to liquefied hydrogen LH2).
Therefore, in view of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date to have when using a second cooling system in Gaumer for that second cooling system to have been two cryocoolers as taught by Kim, as the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Gaumer as modified above teaches wherein the third isobaric process occurs between the isenthalpic process and the second isothermal process, and third isobaric process connects the isenthalpic process and the second isothermal process therebetween in the Linde-Hampson cycle diagram of temperature T and entropy S.
Regarding claim 4, Gaumer as modified above teaches wherein the precooler(Gaumer Fig. 1, heat exchanger 18) lowers the temperature to produce a 1st low-temperature gaseous hydrogen(Fig. 1, stream 20, Gaumer Table II), the heat exchanger(Gaumer Fig. 1, heat exchanger 26) lowers the temperature to produce a 2nd low-temperature gaseous hydrogen (Fig. 1, stream 28, Gaumer Table II), and the first cryocooler (Fig. 1, heat exchanger 30) lowers the temperature to produce a 3rd low temperature gaseous hydrogen (Fig. 1, stream 32, Gaumer Table II) from the compressor in this order when the first isobaric process is performed.
Regarding claim 7, Gaumer as modified above teaches wherein the heat exchanger operates at an intermediate stage of the first isobaric process 20to receive the 1S low-temperature gaseous hydrogen from the pre-cooler (Fig. 1 stream 20 is post precooler [heat exchanger 18]) and cools the 1S low- temperature gaseous hydrogen to produce the 2nd low-temperature gaseous hydrogen (Fig. 1, table II, stream 28 has a temperature different from stream 20).
Regarding claim 9, Gaumer as modified above teaches wherein the first cryocooler operates at a final stage of the first isobaric process (Gaumer Fig. 1, stream 32 has gone through the final stage of the isobaric process) to receive the 2nd low-temperature gaseous hydrogen from the heat exchanger and cools the 2nd low- 30temperature gaseous hydrogen to produce the 3rd low-temperature gaseous hydrogen (Fig. 1 stream 28 enters cryocooler [modified heat exchanger 30] to form 3rd low-temperature gaseous hydrogen stream 32), 12wherein the 3rd low-temperature gaseous hydrogen is maintained below the maximum inversion temperature at which gaseous state of the 3rd low-temperature gaseous hydrogen is converted into liquid state (Gaumer Fig. 1, stream 32 is at a temperature below the maximum inversion temperature).
Regarding claim 11, Gaumer as modified above teaches 10wherein the Joule-Thomson valve, when performing the isenthalpic process, receives the 3rd low-temperature gaseous hydrogen from the first cryocooler (Fig. 1, stream 32 is from first cryocooler), expands the volume of the 3rd low-temperature gaseous hydrogen to produce a gaseous hydrogen for storing and a liquid hydrogen for storing (Fig. 1, stream 36, Table II, stream 36 is a liquid vapor mixture), and supplies the gaseous hydrogen for storing and the liquid hydrogen for storing to the storage tank (Fig. 1, stream 36, is sent to separator 38).
Regarding claim 13, Gaumer as modified above teaches wherein the second cryocoolers, when performing the third isobaric process, receive the gaseous hydrogen for storing from the storage tank (modified Cole cooling stage 70, receives vapor from the separator 38), cool the gaseous hydrogen for storing to produce a 1St low-temperature gaseous hydrogen for storing (modified Cole cooling stage 70, cools the vapor to form 1st low-temperature gaseous hydrogen for storing) that is at least partially liquefied (page 7 line 6-8 Cole’s cooling stage 70 if fed with gas and liquefies at least a part of the gas), and supplies the 1S low- 25temperature gaseous hydrogen for storing to the storage tank (modified Cole cooling stage 70, returns the 1st low stage temperature gaseous hydrogen for storing returns the fluid via stream 32).
Regarding claim 14, Gaumer as modified above teaches wherein the second cryocoolers each have output terminals(Kim Fig. 2, both cryocoolers have an output), and the 1st low-temperature gaseous hydrogen for storing that is at least partially liquefied has a pressure range of 2bar to 4bar at the at the output terminals of the second 30cryocoolers (the refrigeration system 70 of Cole that refluxes vapor back to separator 38, does not have a compressor, the vapor returning would be at similar pressures to the separator 38 which has a pressure of 3.6bar).
Gaumer as modified above does not explicitly teach wherein the 1S low-temperature gaseous hydrogen for storing that is at least partially liquefied has an absolute temperature range of 10K to 20K and pressure range of 2bar to 4bar at the output terminals of the second 30cryocoolers to keep the temperature of the internal atmosphere inside the storage tank constant 13and is partially liquefied with a portion of the gaseous hydrogen for storing in the storage tank.
However, Kim teaches cryocoolers achieving a temperature of 20K (para [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.   As modified, the second cryocoolers keep the temperature of the internal atmosphere inside the storage tank constant and is partially liquefied with a portion of gaseous hydrogen for storing in the storing tank (The refrigeration system 70 of Cole operates to maintain the needs of the separator, the refluxed vapor would partially liquefy upon entering the separator 38).
Regarding claim 15, Gaumer as modified above teaches wherein the second isothermal process is performed such that the storage tank receives 5and stores the gaseous hydrogen for storing and the liquid hydrogen for storing from the Joule- Thomson valve (Fig. 1, stream 32 is from first cryocooler), that the gaseous hydrogen for storing contacts with the 1s low-temperature gaseous hydrogen for storing from the second cryocoolers inside the storage tank to produce a 2nd low-temperature gaseous hydrogen for storing on the hydrogen flow path, and that the 1s low- temperature gaseous hydrogen for storing and the 2nd low-temperature gaseous hydrogen for 10storing are mixed up to produce low-temperature gaseous hydrogen for storing at the lowest temperature on the Linde-Hampson cycle diagram during the flow of the low-temperature gaseous hydrogen for storing from the inside the storage tank toward the outside the storage tank (the return stream is a reflux stream, as the reflux stream from the refrigeration system 70 is returned to the separator, some of the 1st low-temperature gaseous hydrogen for storing would mix with vapor [gaseous hydrogen for storing] to produce 2nd low-temperature gaseous hydrogen for storing, the 1st low-temperature gaseous hydrogen would also mix with the created 2nd low-temperature gaseous hydrogen to produce low-temperature gaseous hydrogen for storing).
Regarding claim 16, Gaumer as modified above teaches wherein the second isobaric process is performed such that, when viewed along the hydrogen flow path, a temperature of the low-temperature gaseous hydrogen for storing from the storage tank is gradually increased by heating the low-temperature gaseous hydrogen for storing with the heat exchanger and the precooler in this order to produce gaseous hydrogen for raising  temperature and the internal gaseous hydrogen (Gaumer, Fig. 1, stream 42 exiting the separator would be low-temperature gaseous hydrogen for storing, the stream passes through heat exchanger 26 and heat exchanger 18 [precooler], the stream’s temperature is increased, only part of the vapor within the storage tank exits for heating as low-temperature gaseous hydrogen for storing as some of the vapor within the storage tank is sent to the refrigeration reflux stream).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gaumer et al. (US 4765813, hereafter Gaumer, previously cited) in view of Kim (US 2017/0205140, previously cited), Cole et al. (WO 0023164, hereafter Cole, previously cited), as applied to claim 1, and in further view of Muska (US 3933001, previously cited), Quack (“conceptual design of high efficiency large capacity hydrogen liquefier” , previously cited), and Higginbotham et al. (US 2013/0118204, hereafter Higginbotham, previously cited).
Regarding claim 2, Gaumer as modified above teaches wherein a compressor compresses internal gaseous hydrogen to produce circulating gaseous hydrogen (Gaumer Fig.1, Feed compressor 12 compresses H2 feed and circulates via stream 16).
Gaumer as modified above does not teach wherein the compressor mixes and compresses internal gaseous hydrogen and external gaseous hydrogen to produce circulating gaseous hydrogen. 
However, Muska teaches wherein the compressor (Fig. 1, compressor 10) mixes and compresses internal gas (Fig. 1, conduit 26, conduit 26 transports vented vapor from reactor 16) and external gas (Fig. 1, carbon dioxide gas 1) to produce circulating gas.
Therefore, in view of Muska, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gaumer as modified above’s hydrogen liquefaction process wherein the compressor mixes and compresses internal gaseous hydrogen (Fig. 1 Gaumer stream 46) and external gaseous hydrogen (Gaumer Fig. 1, stream 10) to produce circulating gaseous hydrogen so that manufacturing costs can be saved by the use of a single compressor.
Gaumer as modified above teaches wherein the compressor mixes and compresses internal gaseous hydrogen and external gaseous hydrogen to produce circulating gaseous hydrogen while maintaining the highest temperature in the diagram when the first isothermal process is performed (Table II, stream 16 has the highest temperature of the process), wherein the internal gaseous hydrogen is supplied from the precooler and has a pressure range of 2bar to 4bar (Table II, stream 46 has a pressure of 3.17bar).
Gaumer as modified above does not teach wherein the external gaseous hydrogen has an absolute temperature of 300K and pressure of 60bar.
However, Quack teaches wherein external gaseous hydrogen has an absolute temperature of 300K and pressure of 60bar (Fig. 2 shows energy requirements for the liquefaction of hydrogen for feed streams starting from different feed pressures and temperature).  Furthermore, the temperature and pressure for a feed gas supplied to a hydrogen liquefaction process is also a results effective variable, as recognized by Quack (See Introduction, power consumption depends on efficiency of the cycle and its components, favorable working conditions must be chosen for the liquefaction process).
	Therefore, in view of Quack, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the external gaseous hydrogen of Gaumer as modified above with a temperature of 300K and a pressure of 60bar, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Gaumer as modified above teaches wherein the internal gaseous hydrogen is supplied from the precooler and has a pressure range of 2bar to 4bar (Table II stream 46 has a pressure of 3.17bar).
Gaumer as modified does not teach wherein the internal gaseous hydrogen supplied from the precooler and has an absolute temperature of 300K.
However, Higginbotham teaches wherein internal gaseous hydrogen (Fig. 3, stream 102) is supplied from the heat exchanger (Fig. 3, heat exchanger 130) and has an absolute temperature of 299K.  
Gaumer in view of Kim and in further view of Cole as modified above teaches wherein the internal gaseous hydrogen is supplied from the precooler, but teaches that it is at 311 K (Gaumer Table II), not 300 K as claimed.
Therefore, in view of Higginbotham and Gaumer as modified above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide  an internal gaseous hydrogen supplied from the precooler with an absolute temperature of 300K as applicant appears to have placed no criticality on the claimed range (see para [0012-0013] indicating that it is only preferred that the compressor mixes the internal gaseous at conditions of 300K and 2-4bar) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gaumer et al. (US 4765813, hereafter Gaumer, previously cited) in view of Kim (US 2017/0205140, previously cited), Cole et al. (WO 0023164, hereafter Cole, previously cited),  Muska (US 3933001, previously cited), Quack (“conceptual design of high efficiency large capacity hydrogen liquefier” , previously cited), Higginbotham et al. (US 2013/0118204, hereafter Higginbotham, previously cited), as applied to claim 2, and in further view of Hanson et al. (US 4778497, hereafter Hanson, previously cited).
Regarding claim 3, Gaumer as modified above teaches wherein the circulating gaseous hydrogen has a pressure range of 40bar to 80bar at the out end of the compressor (Gaumer Table II, stream 16 has a pressure of 44.8bar) at the output end of the compressor.
Gaumer as modified above does not explicitly teach wherein the circulating gaseous hydrogen has an absolute temperature of 300K at the output end of the compressor. 
However, Hanson teaches wherein the circulating gaseous hydrogen (Fig. 1, stream 57, col 2 line 28-33 Feed may be hydrogen) has an absolute temperature of 300K (table 1, stream 57 temperature 299.8K). Furthermore, Gaumer as modified above teaches wherein the circulating gaseous hydrogen has an absolute temperature of 316K (Gaumer Table II, stream 16 has a temperature of 316K), not 300K as claimed.
Therefore, in view of Hanson and Gaumer as modified above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a circulating gaseous hydrogen with an absolute temperature of 300K at the output end of the compressor as applicant appears to have placed no criticality on the claimed range (see para [0013] indicating that it is only preferred that the circulating gaseous hydrogen has an absolute temperature of 300K and 40-80bar) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gaumer et al. (US 4765813, hereafter Gaumer, previously cited), Kim (US 2017/0205140, previously cited), Cole et al. (WO 0023164, hereafter Cole, previously cited), as applied to claim 4, and in further view of Holladay et al. (US 20170244120, hereafter Holladay, previously cited).
Regarding claim 5, Gaumer as modified above teaches wherein the precooler operates at the initial stage of the first isobaric process to receive 10the circulating gaseous hydrogen from the compressor and let the circulating gaseous hydrogen produce the 1S low-temperature gaseous hydrogen from the circulating gaseous hydrogen (Gaumer Fig. 1, the precooler [heat exchanger 18] begins the isobaric process, it receives circulating gaseous hydrogen from the compressor [stream 16] to produce 1st low-temperature gaseous hydrogen [stream 20] from the circulating gaseous hydrogen).
Gaumer as modified above does not teach wherein the circulating gaseous hydrogen and the liquefied natural gas are heat-exchanged.
However, it is noted that there are only a finite number of heat exchange mediums available to one having ordinary skill in the art for use in a hydrogen liquefaction circuit.  In this regard, it is noted that the use of liquefied natural gas to heat exchange with gaseous hydrogen is known in the art as evidenced by Holladay teaches (Fig. 1, para [0033]).
	It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the circulating gaseous hydrogen of Gaumer as modified above with a heat exchanger that uses liquefied natural gas as the heat exchange medium, since, as taught by Holladay, such provision was suitable and known in the art (see at least KSA Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gaumer et al. (US 4765813, hereafter Gaumer, previously cited), Kim (US 2017/0205140, previously cited), Cole et al. (WO 0023164, hereafter Cole, previously cited), Holladay et al. (US 20170244120, hereafter Holladay, previously cited), as applied to claim 5, and Schwartz et al. (US 2010/0272634, hereafter Schwartz, previously cited).
Regarding claim 6, Gaumer as modified above teaches wherein the 1st low-temperature gaseous hydrogen has the pressure range of 40bar to 80bar at the end of the precooler (Gaumer Table II stream 20 has pressure of 44bar).
Gaumer as modified above does not teach wherein the 1st low-temperature gaseous hydrogen has an absolute temperature of 77K to 80K.
However Schwartz teaches a 1st low-temperature gaseous hydrogen (Fig. 1, para [0048], stream 26 is introduced to warm end heat exchanger 30] has an absolute temperature of 77K to 80K (para [0048] the temperature leaving heat exchanger 30 is 80 to 85K).
Therefore, in view of Schwartz it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a 1st low-temperature gaseous hydrogen with an absolute temperature range of 77K to 80K at the end of the precooler as applicant appears to have placed no criticality on the claimed range (see para [0017] indicating that it is only preferred that the 1st low-temperature gaseous hydrogen has an absolute temperature range of 77-80K and a pressure range of 40-80bar) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gaumer et al. (US 4765813, hereafter Gaumer, previously cited) in view of Kim (US 2017/0205140, previously cited), in further view of Cole et al. (WO 0023164, hereafter Cole, previously cited), as applied to claim 7, and in further view of Schwartz et al. (US 2010/0272634, hereafter Schwartz, previously cited).
Regarding claim 8, Gaumer as modified above teaches wherein the 2nd low-temperature gaseous hydrogen has a pressure range of 40bar to 80bar at the output end of the heat exchanger (Gaumer Fig. 1, table II, stream 28 has a pressure of 42bar).
Gaumer as modified above does not teach wherein the 2nd low-temperature gaseous hydrogen has an absolute temperature range of 60K to 76K.
However Schwartz teaches a 2nd low-temperature gaseous hydrogen has an absolute temperature range of 60K to 76K (para [0052] stream 66 has a temperature range of 30K to 200K, stream 66 is a stream that has passed through two heat exchangers and would be a 2nd low-temperature gaseous hydrogen). 
Therefore, in view of Schwartz it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a 2nd low-temperature gaseous hydrogen with an absolute temperature range of 60K to 76K at the end of the heat exchanger as applicant appears to have placed no criticality on the claimed range (see para [0019] indicating that it is only preferred that the 2nd low-temperature gaseous hydrogen has an absolute temperature range of 60-76K and a pressure range of 40-80bar) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gaumer et al. (US 4765813, hereafter Gaumer, previously cited) in view of Kim (US 2017/0205140, previously cited), in further view of Cole et al. (WO 0023164, hereafter Cole, previously cited), as applied to claim 9, and in further view of Schwartz et al. (US 2010/0272634, hereafter Schwartz, previously cited).
Regarding claim 10, Gaumer as modified above teaches wherein the 3rd low-temperature gaseous hydrogen has a pressure range of 40bar to 80bar at the output end of the first cryocooler (Gaumer, Fig. 1, Table II, Stream 32 has a pressure of 41bar).
Gaumer as modified above does not teach wherein the 3rd low-temperature gaseous hydrogen has absolute temperature range of 40K to 50K.
However Schwartz teaches a 3rd low-temperature gaseous hydrogen (Fig. 1, stream 68) has an absolute temperature range of 40K to 50K at the end of the heat exchanger (Fig. 1 heat exchanger 52, para [0052] stream 68 must be maintained at a temperature range of 30K to 200K by heat exchangers 30, 48, 52).
Therefore, in view of Schwartz it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a 3rd low-temperature gaseous hydrogen with an absolute temperature range of 40K to 50K at the end of the heat exchanger as applicant appears to have placed no criticality on the claimed range (see para [0021] indicating that it is only preferred that the 3rd low-temperature gaseous hydrogen has an absolute temperature range of 40-50K and a pressure range of 40-80bar) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gaumer et al. (US 4765813, hereafter Gaumer, previously cited), Kim (US 2017/0205140, previously cited), Cole et al. (WO 0023164, hereafter Cole, previously cited), as applied to claim 11 above, and in further view of Allam et al. (US 7559213, hereafter Allam, previously cited).
Regarding claim 12, Gaumer as modified above teaches wherein the gaseous hydrogen for storing and the liquid hydrogen for storing have a pressure range of 2bar to 4bar at the output end of the Joule-Thomson valve (Fig. 1, Table II, stream 36 has a pressure of 3.6bar).
Gaumer as modified above is silent on wherein the gaseous hydrogen for storing and the liquid hydrogen for storing have absolute temperature range of 20K to 30K at the output end of the Joule-Thomson valve.
However Allam teaches wherein gaseous hydrogen for storing and liquid hydrogen for storing (Fig. 1 stream 52, col 11 line 33-37, stream 52 is a two-phase stream being sent to separator 54) have absolute temperature range of 20K to 30K (col 11 line 33-37, stream 52 is at 20.2K) at the output end of an expander.
Therefore, in view of Allam,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a gaseous hydrogen for storing and the liquid hydrogen for storing with an absolute temperature range of 20K to 30K after expansion as applicant appears to have placed no criticality on the claimed range (see para [0023] indicating that it is only preferred that the gaseous hydrogen for storing and the liquid hydrogen for storing has an absolute temperature range of 20-30K and a pressure range of 2-4bar) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gaumer et al. (US 4765813, hereafter Gaumer, previously cited), Kim (US 2017/0205140, previously cited), Cole et al. (WO 0023164, hereafter Cole, previously cited), as applied to claim 16, and in further view of Class et al. (US 2937076, hereafter Class, previously cited).
Regarding claim 17, Gaumer as modified above teaches wherein the gaseous hydrogen for raising temperature is formed by heating the low- temperature gaseous hydrogen for storing with the heat exchanger (Fig. 1, stream 42 [low-temperature gaseous hydrogen for storing] passes through heat exchanger 26, forming gaseous hydrogen for raising temperature, part not sent to second cryocoolers) and has a pressure range of 2bar to 4bar at the output end of the heat exchanger (Fig. 1, Table II, stream 42 has a pressure of 3.6bar, stream 46 has a pressure of 3.2bar, as there is no compressor between stream 42 and 46 the pressure would be between 3.2bar and 3.6bar).
Gaumer as modified above is silent wherein the low-temperature gaseous hydrogen for storing has an absolute temperature range of 140K to 150K at the output end of the heat exchanger.
However, the temperature of the low-temperature gaseous hydrogen for storing at the output end of the heat exchanger is a results effective variable as recognized by Class (col 4 line 70-74, the resulting temperature of the low-temperature gaseous hydrogen for storing would be the result of refrigerating the 1st low-temperature gaseous hydrogen to desired temperature of 2nd low-temperature gaseous hydrogen).
	It would, therefore have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the low-temperature gaseous hydrogen for storing with an absolute temperature range of 140K to 150K, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gaumer et al. (US 4765813, hereafter Gaumer, previously cited), Kim (US 2017/0205140, previously cited), Cole et al. (WO 0023164, hereafter Cole, previously cited), as applied to claim 16, in further view of Holladay et al. (US 2017/0244120, hereafter Holladay, previously cited), and Higginbotham et al. (US 2013/0118204, hereafter Higginbotham, previously cited).
Regarding claim 18, Gaumer as modified above teaches wherein internal gaseous hydrogen is formed by heating the gaseous hydrogen for raising the temperature at the precooler and has a pressure range of 2bar to 4bar at the output end of the precooler (Fig. 1, the gaseous hydrogen for raising the temperature leaving heat exchanger 26, is heated by heat exchanger 18 [precooler], Table II stream 46 has a pressure of 3.2bar)
Gaumer as modified above is silent on wherein the gaseous hydrogen for raising the temperature is heated with liquefied natural gas at the precooler.  
However, it is noted that there are only a finite number of heat exchange mediums available to one having ordinary skill in the art for use in a hydrogen liquefaction circuit.  In this regard, it is noted that the use of liquefied natural gas to heat exchange with gaseous hydrogen is known in the art as evidenced by Holladay teaches (Fig. 1, para [0033]).
	It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the circulating gaseous hydrogen of Gaumer as modified above with a heat exchanger that uses liquefied natural gas as the heat exchange medium, since, as taught by Holladay, such provision was suitable and known in the art (see at least KSA Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007))
Gaumer as modified above teaches wherein internal gaseous hydrogen is formed by heating the gaseous hydrogen for raising temperature with the liquefied natural gas at the precooler and pressure range of 2bar to 4bar at the output end of the precooler.
Gaumer as modified above is silent on wherein internal gaseous hydrogen has an absolute temperature of 300K.
However, Higginbottom teaches a recycled stream (Fig. 3, stream 102) mixing with the feed stream (Fig. 3, stream 100), the recycled stream having an absolute temperature of 299K (Table II, stream 102).  Gaumer as modified above teaches wherein stream 46 has an absolute temperature of 311K (Gaumer Table II, stream 46 is 311K)
Therefore, in view of Higginbotham and Gaumer as modified above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide  an internal gaseous hydrogen supplied from the precooler with an absolute temperature of 300K as applicant appears to have placed no criticality on the claimed range (see para [0029] indicating that it is only preferred that the internal gaseous hydrogen formed by heating the gaseous hydrogen for raising the temperature with the liquefied natural gas at the precooler has an absolute temperature of 300K and a pressure range of 2-4bar) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANUS Y CHUNG/Examiner, Art Unit 3763     

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763